Citation Nr: 0011574	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from his 
April 1954 to June 1954 service constitutes a bar to 
Department of Veterans Affairs (VA) benefits, including 
benefits authorized under 38 U.S.C.A. § 1151 and benefits 
authorized under Chapter 17 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The appellant served on active duty from April 1952 to June 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which 
determined that the character of the appellant's discharge 
from service was a bar to VA benefits including health care 
under Chapter 17.  

This case was previously before the Board and in December 
1998 it was remanded to the RO for further development.  
During that development, the RO considered the appellant's 
eligibility to receive compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  This issue was 
addressed in the supplemental statement of the case provided 
to the appellant and his representative in June 1999.  The 
case has since been returned to the Board.  


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge from 
service in June 1954, under conditions other than honorable, 
because of willful and persistent misconduct to include 
repeated absences without leave.  

2.  There is no evidence of the appellant having been insane 
at the time he committed any of the offenses leading to his 
bad conduct discharge.  


CONCLUSION OF LAW

The appellant is not a veteran, and the character of his 
discharge from the period of service from April 29, 1952, to 
June 11, 1954, is a bar to VA benefits, including health care 
and related benefits authorized under Chapter 17, Title 38, 
United States Code, and 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§§ 101(2), 5107, 5303(b) (West 1991); 38 C.F.R. §§ 3.312, 
3.360 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially we note that we have found that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is we find that a claim has been presented 
which is not inherently implausible.  Furthermore, we are 
satisfied that all relevant facts have been properly 
developed and that the documentation on file is sufficient 
for us to render a fair and equitable determination of the 
matter at hand.  

A review of the appellant's service records show that he 
enlisted in the United States Navy on April 29, 1952.  In 
July 1953, the appellant was convicted by special court-
martial for one specification under Article 134 of the 
Uniform Code of Military Justice (UCMJ) for giving another 
person his Armed Forces identification card, one 
specification under Article 90, willful disobedience of a 
lawful command of a superior officer, and two specifications 
under Article 86 for two periods of absences from May 18, 
1953, to May 28, 1953, and from June 6, 1953, to June 8, 
1953.  

The appellant was convicted by a special court-martial in 
October 1953 for one specification under Article 86 of the 
UCMJ for an unauthorized absence from September 5, 1953, to 
October 5, 1953.  

In March 1954, the appellant was convicted by special court-
martial for two specifications under Article 86 of the UCMJ 
for two periods of unauthorized absence, from January 8, 
1954, to January 18, 1954, and from February 9, 1954, to 
February 22, 1954, as well as one specification under Article 
95, breaking arrest on February 9, 1954.  He was sentenced to 
a bad conduct discharge, confinement and hard labor for four 
months, and forfeiture of $55 per month for four months.  

In a November 1997 Administrative Decision, the RO determined 
that the appellant's discharge occurred as a result of 
willful and persistent misconduct.  As a result it was 
concluded that the bad conduct discharge was considered to be 
a discharge under dishonorable conditions for VA purposes and 
a bar to VA benefits including health care benefits under 
Chapter 17, Title 38, United States Code.  

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release for certain offenses, 
including willful and persistent misconduct, is considered to 
have been under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  An exception is provided under that regulation 
if the discharge was because of a minor offense and service 
was otherwise honest, faithful and meritorious.  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  In Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the United States Court of 
Appeals for Veterans Claims (Court) noted that in cases where 
the law and not the evidence is dispositive, as is the case 
here, a claim should be denied or an appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  

The Board concludes that the appellant's bad conduct 
discharge was a result of willful and persistent misconduct.  
The record clearly shows that the appellant was absent 
without authorization on multiple occasions.  These offenses 
were the type of offenses that precluded the appellant from 
performing his military duties and obviously were contrary to 
the maintenance of military discipline.  While a single 
absence of unauthorized absence might, depending upon the 
circumstances, be considered a "minor offense" under 
§ 3.12(d)(4) and, thus, not persistent misconduct, the 
appellant's repeated offenses, especially following his 
initial court-martial conviction, evinced a continuing and 
intentional disregard to his service obligations, which can 
be properly characterized as willful and persistent 
misconduct.  Moreover, the Board observes that repeated AWOLs 
by their very nature preclude the performance of military 
duties and thus cannot be viewed as a minor offense.  See 
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 
Stringham v. Brown, 8 Vet. App. 445, 447 (1995).  
Furthermore, the record also shows that the appellant was 
guilty of committing additional serious violations of 
military law.  He was willfully disobedient of a lawful 
command of a superior officer, broke arrest, and gave another 
person his Armed Forces identification card.  These offenses 
did not occur as part of a single transaction which might be 
explained by an instance of bad judgment.  The Board 
concludes that the evidence in its entirety clearly shows 
that the appellant demonstrated a pattern of behavior in 
service that constituted willful and persistent misconduct.  
The appellant's misconduct precludes a finding that he had 
honest, faithful and meritorious service that VA benefits are 
intended to reward.  

As noted above, the applicable regulations provide an 
exception to the bar to benefits only if the individual was 
insane at the time of the offense causing the discharge.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  However, the 
appellant has not asserted that he was insane at the time of 
the commission of the offenses.  The Court has held under the 
insanity exception, both the acts leading to discharge and 
the insanity must occur simultaneously.  Stringham v. Brown, 
8 Vet. App. 445, 448 (1995).  Service records do not show 
that the appellant was insane at the time of the conduct 
leading to his bad conduct discharge.  Therefore, the 
provisions of 38 C.F.R. § 3.12(b) do not apply. 

The bad conduct discharge is a bar to VA health care 
benefits.  Health care benefits authorized by Chapter 17 of 
Title 38, United States Code, may not be furnished for any 
disability incurred in or aggravated during a period of 
service terminated by a bad conduct discharge or when one of 
the bars of 38 C.F.R. § 3.12(c) applies.  38 C.F.R. 
§ 3.360(b).  Further, compensation under 38 U.S.C.A. § 1151 
is awarded for a qualifying disability of a "veteran."  As 
noted above, the term "veteran" means a person who has been 
discharged or released under conditions other than 
dishonorable.  Inasmuch as the appellant's service was 
terminated by a bad conduct discharge and characterized by 
his service department as other than honorable conditions, he 
is not a "veteran" for purposes of entitlement to VA benefits 
and thus not a valid claimant.  Ergo, his claim for 
entitlement to Section 1151 benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the appellant had some difficulties 
in adjusting to service life and was beset by concerns about 
his family, which were compounded by an apparent lack of 
maturity.  Notwithstanding this and the statements on file 
indicating that his post service conduct has been exemplary, 
the appellant's discharge must be considered as having been 
under dishonorable conditions and thus a bar to VA benefits.  

Appellant argues that 38 C.F.R. § 3.12 is inconsistent with 
38 U.S.C.A. § 101(2) in that the statute only requires a 
discharge which is not "dishonorable", while the regulation 
creates additional categories of non-qualifying discharges 
which have no support in § 101(2) or § 5303.  Appellant 
acknowledges that VA's General Counsel has found the 
regulatory scheme valid, citing VAOPGCPREC 61-91, but asks 
the Board to find otherwise.  However, the Board is bound in 
its decisions by the Department's regulations and precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so balanced 
as to warrant its application.   


ORDER

The appeal is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

